GRANT C. JAQUITH
United States Attorney

Heetano Shamsoondar
Special Assistant U.S. Attorney
c/o Social Security Administration
Office of General Counsel                                           Document Electronically Filed
26 Federal Plaza, Room 3904
New York, New York 10278-0004
(212) 264-2426
Heetano.Shamsoondar@ssa.gov
Bar Roll No. 518286

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------ x
CHRISTINE MARIE ALLEN,                                 :
                                                       :
                                    Plaintiff,         :
                                                       :       Civil Action No. 5:18-CV-0612
                  v.                                   :       (DEP)
                                                       :       STIPULATION AND ORDER
ANDREW SAUL,                                           :       REGARDING PAYMENT OF FEES
COMMISSIONER OF                                        :
SOCIAL SECURITY,                                       :       PURSUANT TO THE EQUAL
                                                       :       ACCESS TO JUSTICE ACT
         Defendant.                                    :
------------------------------------------------------ x


         IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff,

CHRISTINE MARIE ALLEN, and counsel for the Defendant, the COMISSIONER OF SOCIAL

SECURITY, that Plaintiff is awarded five thousand and three hundred dollars and zero cents

($5,300.00) in attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

Such award is made in full satisfaction of any and all claims for attorney’s fees, costs, and other

expenses in connection with this action. The attorney fees may be paid to Plaintiff’s counsel if


                                                           1
Plaintiff agrees to assign the fees to counsel, and provided that Plaintiff owes no debt to the

Federal Government that is subject to offset.

       The Court having reviewed the record in this matter;

IT IS on this 26 day of     November              2019;

ORDERED that Plaintiff be allowed a fee award under the Equal Access to Justice Act in the

amount of $5,300.00 in attorney’s fees. Attorney’s fees are payable to the Plaintiff, but if

Plaintiff does not owe a debt subject to offset, payable to Plaintiff’s attorney.



                                                       _____________________________
                                                       Hon. David E. Peebles
                                                       United States Magistrate Judge


The undersigned hereby consent to the form and entry of the within order.

                                                       GRANT C. JAQUITH
                                                       United States Attorney

Dated: November 26, 2019                        BY:    /s/ Heetano Shamsoondar
                                                       Heetano Shamsoondar
                                                       Special Assistant U.S. Attorney
                                                       Bar Roll No. 518286
                                                       Attorneys for Defendant


        11/26/2019
Dated: _____________                            BY:    _______________________
                                                       Howard D. Olinsky
                                                       Olinsky Law Group
                                                       250 South Clinton Street
                                                       Ste 210
                                                       Syracuse, NY 13202
                                                       Attorneys for Plaintiff



                                                  2
